Citation Nr: 0118126	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99 - 21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of 38 U.S.C.A., Chapter 35 
(West 1991 & Supp. 1999) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellants 



ATTORNEY FOR THE BOARD             

Frank L. Christian, Counsel


INTRODUCTION

The veteran, who served on active duty from October 1941 to 
September 1945, was a prisoner of war of the German 
government from February 17, 1943 to May 8, 1945.  His death 
occurred on April [redacted], 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, denying service connection for the cause 
of the veteran's death and basic eligibility for Dependent's 
Educational Assistance benefits under the provisions of  
38 U.S.C.A., Chapter 35 (West 1991 & Supp. 1999).  A separate 
rating of September 1999 denied entitlement to accrued 
benefits, and was not appealed 

At the time of the veteran's death, a claim for a rating in 
excess of 10 percent for his service-connected neuralgia of 
the cutaneous nerve, right thigh, had been remanded to the RO 
by Board decision and order of February 26, 1999, for 
additional development of the evidence, to include a VA 
examination of his left leg disability.  The requested 
development was not completed at the time of the veteran's 
death and no additional evidence was received.  That Board 
decision and remand order also denied the veteran's claim for 
service connection for peripheral vascular disease of the 
left lower extremity as related to his prisoner of war 
experiences as not well grounded  Because of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), cited below, the Board 
will review the entire record in this case.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his or her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  The record shows that the 
appellant's claim for service connection for the cause of the 
veteran's death and entitlement to Dependent's Educational 
Assistance benefits under the provisions of 38 U.S.C., 
Chapter 35 (West 1991 & Supp. 1999), together with a copy of 
the death certificate, were received at the RO on June 15, 
1999.  The appellant, widow of the veteran was notified by RO 
letter of the procedures for processing her claim, and 


provided a brochure explaining VA death benefits and the 
periods for filing such claims.  

A rating decision of June 15, 1999, denied the appellant's 
claim for service connection for the cause of the veteran's 
death and entitlement to Dependent's Educational Assistance 
benefits under the provisions of 38 U.S.C., Chapter 35 (West 
1991 & Supp. 1999).  The appellant and her representative 
were notified of that action by RO letter of June 23, 1999, 
with a copy of the rating decision, which notified her of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the reasons and bases 
for the decision, her right to appeal that determination and 
to have a personal hearing, and the time limit in which to do 
so.  Following receipt of her notice of disagreement and 
private medical evidence, the appellant was provided a 
statement of the case on September 29, 1999, which notified 
her of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, the applicable provisions of 
VA's Rating Schedule, the reasons and bases for the decision, 
her responsibility to submit evidence to support her claims, 
and VA's obligation to assist her by obtaining existing VA 
and non-VA medical and other evidence, including evidence in 
the possession of governmental authorities, that is pertinent 
and specific to her claims.  

The claimant perfected her claims in October 1999 and 
requested a hearing before a traveling Member of the Board.  
By RO letter of November 23, 1999, she was asked to provide 
an authorization for the release of private medical records 
of the veteran's final illness (VA Forms 21-4142).  Those 
records were requested and received at the RO on January 14, 
2000.  A supplemental statement of the case was issued on 
February 23, 2000, which notified her of the issues 
addressed, the additional evidence considered, the 
adjudicative actions taken, the decisions reached, and the 
reasons and bases for the decision.  A videoconference 
hearing was 

held before the undersigned Member of the Board on May 14, 
2001, and the appellant subsequently submitted additional 
evidence with a waiver of initial RO review.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
RO letters sent to the appellant, and Board remand order 
informed her of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.  The appellant has not referenced any 
unobtained evidence that might aid her claims or that might 
be pertinent to the determination of her claims, or asked 
that any additional evidence be obtained.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  Further, all current medical 
evidence identified by the appellant has been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the appellant of 
required information and evidence and its duty to assist her 
in obtaining all evidence necessary to substantiate her 
claims have been fully met.  

2.  The veteran, who served on active duty from October 1941 
to September 1945, was a prisoner of war of the German 
government from February 17, 1943 to May 8, 1945.  

3.  At the time of the veteran's death, service connection 
was in effect for neuralgia of the intermedius cutaneous 
nerve of the right thigh, assigned the maximum 10 percent 
rating evaluation under the provisions of  38 C.F.R. Part 4, 
§ 4.124, Diagnostic Code 8529 (2000), and was not shown by 
the medical evidence of record to be productive of pain or 
interference with gait, propulsion, balance or walking.  

4.  The death certificate shows that the veteran's death 
occurred at a private medical facility on April [redacted], 1999, at 
age 83; that the immediate cause of death was septicemia of 
seven to ten days' duration due to vascular insufficiency and 
gangrene of the extremities of ten days' duration as a 
consequence of chronic peripheral vascular occlusive disease; 
multiple operations between March 20 and 31, 1999, to 
revascularize the lower extremities were noted. 

5.  Service connection for peripheral vascular disease of the 
left leg as secondary to the veteran's prisoners of war 
experiences was denied by rating decision of December 1997; 
that decision was upheld by Board decision of February 26, 
1999.  

6.  Peripheral vascular disease, including peripheral 
arteriosclerosis, cardiovascular-renal disease, or 
hypertension were not demonstrated or diagnosed during active 
service, at the time of post-prisoners of war examination, on 
service separation examination, or within the initial 
postservice year; peripheral vascular disease is not among 
the conditions which may be presumptively service-connected 
in former prisoners of war  

7.  As the veteran's death was not due to or the result of a 
service-connected disease or injury, the requisite criteria 
for basic for eligibility for under the provisions of 
38 U.S.C.A., Chapter 35 (West 1991 & Supp. 1999) is not 
established. 


CONCLUSIONS OF LAW

1.  Septicemia, vascular insufficiency, gangrene of the 
extremities, peripheral vascular occlusive disease, 
peripheral arteriosclerosis, and cardiovascular-renal disease 
including hypertension were not incurred in or aggravated by 
wartime service, and chronic peripheral arteriosclerosis, 
cardiovascular-renal disease, including hypertension, 
including on the basis of POW experience, may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991 & Supp. 1999), 5103A(a)-(d), effective November 9, 
2000;  38 C.F.R. §§ 3.303, 3.307(a)(5), 3.309(a),(c) (2000).

2.  A service-connected disease or injury did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107(a) (West 1991), 
5103A(a)-(d), effective November 9, 2000;  38 C.F.R. § 3.303, 
3.312 (2000).

3.  Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of 38 U.S.C.A., Chapter 35 
(West 1991 & Supp. 1999) is not established.  38 U.S.C.A. , 
Chapter 35, §§ 1310, 3510 (West 1991);  §  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that VA's duty of 
notification to the appellant of required information and 
evidence and its duty to assist her in obtaining all evidence 
necessary to substantiate her claims have been fully met.  
38 U.S.C.A. §  5107(a)(West 1991), 5103A, effective November 
9, 2000.  The RO has obtained available evidence from all 
sources identified by the appellant and she has been afforded 
a videoconference hearing before the undersigned Member of 
the Board in May 2001.  On appellate review, the Board sees 
no areas in which further development might be productive.

I.  Procedural and Evidentiary History

The veteran, who served on active duty from October 1941 to 
September 1945, was a prisoner of war of the German 
government from February 17, 1943 to May 8, 1945.

The veteran's service entrance examination disclosed no 
pertinent abnormalities, a chest X-ray was negative, there 
were no varicose veins, and his cardiovascular system was 
normal.  His service medical records show that he was treated 
during active service in July 1942 for numbness of the right 
thigh of one week's duration, diagnosed as paresthesia, 
localized area, right thigh.  A report of special medical 
examination for former prisons of war, undated, revealed that 
his heart and cardiovascular system were normal, blood 
pressure was 120/74, and there were no varicose veins.  His 
service separation examination, conducted in September 1945, 
disclosed that his heart and cardiovascular system were 
normal, blood pressure was 116/68, and there were no varicose 
veins.  

In November 1950, the veteran applied for service connection 
for a nerve injury of the right thigh.  A report of VA 
general medical examination, conducted in January 1951, 
disclosed that his heart and cardiovascular system were 
normal, his blood pressure was 120/76, and his gait was 
normal.  Reports of VA fee-basis examinations in January 1951 
cited the veteran's statement that he was treated in Ireland 
in 1942 for a right leg condition, and that he had received 
no treatment for that condition while a prisoner of war or 
since service separation.  Following neurological 
examination, the diagnosis was neuralgia of the intermedius 
cutaneous nerve of the right thigh.  A January 1951 letter 
from a private physician showed that the veteran had received 
diathermy treatments and recommended continuation of that 
therapy.  

A rating decision of February 1951 granted service connection 
for neuralgia of the intermedius cutaneous nerve, right 
thigh, evaluated as 10 percent disabling.  The veteran was 
notified of that determination and of his right to appeal by 
RO letter of February 14, 1951, but failed to initiate an 
appeal and that decision became final after one year.  

In December 1981, the veteran sought a rating in excess of 10 
percent for his service-connected neuralgia of the 
intermedius cutaneous nerve, right thigh.  A Former Prisoner 
of War Medical History (VA Form 10-0048), completed by the 
veteran in October 1083, shows that the veteran was captured 
in February 1943; that he was held in prisoner of war camps 
in Munich, Villigen, and Hamerstein, Germany; that he was not 
beaten or tortured, was not exposed to cold, acquired no 
diseases, and received no wounds during captivity; that he 
underwent forced marches for about 90 days; that he had no 
trouble adjusting to civilian life after service; that he 
worked as a self-employed farmer for 35 years after service 
separation; and that he was granted service connection for a 
nerve condition of the right leg after service separation  He 
stated that his only health problem was hypertension, 
currently controlled by medication.  

A report of VA examination, conducted in April 1984, included 
the veteran's statement that his only medical problem while a 
prisoner of war was quinsy, which resolved spontaneously, and 
that a 30-pound weight loss while in captivity was regained 
during the first month of his return.  He indicated that 
hypertension had been diagnosed within the past year, and 
that he smoked tobacco.  Cardiovascular examination, 
including an electrocardiogram, disclosed that his blood 
pressure was 140/66, no varicose veins were noted, and a 
chest X-ray revealed that his heart was normal in size and 
configuration, and that there was no evidence of acute 
pulmonary abnormality.  A VA psychiatric examination in May 
1984 revealed no evidence of post-traumatic stress disorder, 
while a prisoner of war psychosocial summary cited the 
veteran's report of walking an estimated 850 miles while a 
prisoner of war, that following service, he had attended 
school before farming for 35 years until his retirement; and 
that he received Social Security Administration benefits on 
the basis of attained age.  The diagnoses were essential 
hypertension, well-controlled; and neuralgia paresthesia.  A 
rating decision of December 1984 denied a rating in excess of 
10 percent for his service-connected neuralgia of the 
intermedius cutaneous nerve, right thigh.  The veteran was 
notified of that determination and of his right to appeal by 
RO letter of January 9, 1985, but failed to initiate an 
appeal and that decision became final after one year.  

In August 1997, the veteran claimed entitlement to a rating 
in excess of 10 percent for his service-connected neuralgia 
of the intermedius cutaneous nerve, right thigh, and 
entitlement to service connection for a left leg condition.  
He submitted VA outpatient treatment records from the VAMC, 
Ann Arbor, and from the VA outpatient clinic, Toledo, dated 
from August 1982 to June 1997.  Those records show that the 
veteran was seen in August 1982 for complaints of numbness in 
the distribution if the lateral femoral cutaneous nerve, 
diagnosed as meralgia paresthesias, aggravated by prolonged 
standing and relieved by sitting or moving about.  The 
initial finding of essential hypertension is dated in August 
1983, and the veteran was placed on Dyazide, an anti-
hypertensive, in September 1983.  In August 1992, 
claudication was noted in the lower extremities, and pedal 
pulses were diminished, bilaterally.  

In May 1992, the veteran complained that his left leg ached 
after walking a quarter to half mile, relieved by rest, and a 
50 pack year smoking history was noted.  Electromyography 
(EMG) and nerve conduction velocity studies (NCVS) in 
November 1982 revealed hypesthesias in the anterior lateral 
aspect of the right thigh, and borderline or mildly slowed 
nerve conduction velocities in both lower extremities, 
without radiculopathy or myopathy.  The assessment was 
borderline hypertension and bilateral calf claudication, by 
history.  Femoral pulses were 2+, bilaterally, while pedal 
pulses were 1+, bilaterally, thought probably to be moderate 
bilateral saphenous artery disease causing claudication, and 
it was recommended that he stop smoking.  In June 1992, the 
clinical assessment was moderate cardiovascular occlusive 
disease and moderate peripheral occlusive disease.  Vascular 
studies of the lower arterial system in June 1992 and in June 
1993 revealed moderate peripheral vascular occlusive disease 
(PVOD) in the left lower extremity, while the right lower 
extremity was normal, while vascular studies of the lower 
arterial system in August 1994, in June 1995, and in June 
1996 revealed mild PVOD in the right lower extremity and 
moderate PVOD in the left lower extremity.  Vascular studies 
of the lower arterial system in June 1997 revealed moderate 
PVOD in the right lower extremity and severe PVOD in the left 
lower extremity, with claudication.  The veteran continued to 
be treated for bilateral PVOD with claudication for the 
remainder of his life, and was followed in the VA peripheral 
vascular outpatient clinic.  

A report of VA orthopedic examination, conducted in October 
1997, cited the veteran's complaints of bilateral leg pain 
and his history of a cutaneous nerve problem causing meralgia 
paresthesias of the right leg.  The examining physician 
stated that the veteran's bilateral leg pain was indicative 
of vascular claudication, and was not related to his meralgia 
paresthesias of the right leg.  Examination disclosed that 
there were no orthopedic complaints, trauma or injuries, and 
that his peripheral pulses were diminished.  He stated that 
none of the veteran's leg pain was orthopedic in nature nor 
was there any pain related to his meralgia paresthesias, and 
that his peripheral vascular disease was a separate problem.  
The diagnosis was meralgia paresthesias, right leg. 

A report of VA peripheral nerves examination, conducted in 
October 1997, cited the examiner's review of the medical 
record, and the veteran's statement that the problem with his 
legs began about five years earlier (i.e., 1992) and 
gradually increased; that he had undergone blood circulation 
tests at the VAMC, Ann Arbor, including most recently in June 
1997; that he had been told that he had poor circulation in 
both legs by the physician who performed those tests; that he 
had sustained no injuries to his legs other than a nerve 
injury to the right thigh in 1942 while stationed in Ireland; 
and that he had smoked one to one and a half packs of 
cigarettes daily for 60 years.  Examination disclosed normal 
gait, propulsion, balance and walking, and heel and toe 
walking was normal; the dorsalis pedis and posterior tibial 
pulses could not be palpated, and loss of hair and pigmented 
skin was seen on both lower legs suggesting vascular 
insufficiency.  The diagnoses were sensory neuralgia of the 
right anterior and lateral thigh of a cutaneous nerve, and 
the neurologic examiner sated that there was no relationship 
between the veteran's right leg neuralgia and his left leg 
claudication, aggravated by smoking cigarettes.

A rating decision of December 1997 denied the veteran's claim 
for a rating in excess of 10 percent for neuralgia of the 
right thigh, and denied direct or secondary service 
connection for peripheral vascular disease of the left leg.  
The veteran was notified of those adverse determinations by 
RO letter of January 9, 1998, with a copy of the rating 
decision, which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision, his 
right to appeal those determinations and to have a personal 
hearing, and the time limit in which to do so.  Following 
receipt of his notice of disagreement, the veteran was 
provided a statement of the case on June 24, 1998, which 
notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, the applicable 
provisions of VA's Rating Schedule, the reasons and bases for 
the decision, his responsibility to submit evidence to 
support his claims, and VA's obligation to assist him by 
obtaining existing VA and non-VA medical and other evidence, 
including evidence in the possession of governmental 
authorities, that is pertinent and specific to his claims.  
The claimant perfected his appeal in October 1999 and 
requested a hearing before a traveling Member of the Board.  

A videoconference hearing was held before the undersigned 
Member of the Board on October 20, 1998.  The veteran 
testified that he served in World War II and was a prisoner 
of war of the German government for 27 months; that he has a 
nerve problem in his right leg which causes some uneasiness 
but no pain, swelling, or giving way; that he has received no 
therapy for his right leg condition since immediately after 
service and no surgery has been recommended; that he had no 
treatment for his left leg condition until about five or six 
years prior to the hearing, and that all treatment has been 
at the VAMC, Ann Arbor, and the VA outpatient clinic, Toledo; 
that his pain starts in the calf of his legs, runs into his 
hips, and stops when he sits down; that he does no use a cane 
or any aids in walking, and is able to drive; that he takes 
no medication for his right leg problem, but takes medication 
for hypertension; that he thought that his left leg problem 
might be due to his diet and the amount of walking he did 
while a prisoner of war; that no physician has ever told him 
that his left leg condition might be due to conditions while 
a prisoner of war; and that he had no cold injuries and 
suffered no physical abuse while a prisoner of war.  A 
transcript of the testimony is of record.

A Board decision of February 26, 1999, denied direct or 
presumptive service connection service connection for 
peripheral vascular disease of the left leg as not well 
grounded, and remanded the issue of entitlement to a rating 
in excess of 10 percent for neuralgia of the right thigh to 
the RO to obtain any additional private or VA medical records 
of the veteran not already of record, and for a VA 
examination to determine the extent of the disability 
resulting from the veteran's service-connected neuralgia of 
the right thigh.  By RO letter of March 5, 1999, the veteran 
was asked to identify by name, address and date any private 
or VA health care providers who had provide any inpatient or 
outpatient treatment for his service-connected neuralgia of 
the right thigh that was not already of record.  No 
additional evidence was identified or received.  The 
veteran's death occurred on April [redacted], 1999, while the case 
was thus in remand status, and prior to the veteran 
undergoing the requested VA examination.  For that reason, 
the Board has reviewed the entire record of the veteran's 
service-connected neuralgia of the right thigh and his 
bilateral peripheral occlusive vascular disease of the legs.  

At the time of the veteran's death, the veteran's sole 
service-connected disability was neuralgia of the cutaneous 
nerve, right thigh, evaluated as 10 percent disabling. 
The death certificate shows that the veteran's death occurred 
at a private medical facility on April [redacted], 1999, at age 83.  
The immediate cause of death was septicemia of seven to ten 
days' duration due to vascular insufficiency and gangrene of 
the extremities of ten days' duration as a consequence of 
chronic peripheral vascular occlusive disease.  The death 
certificate also showed that the veteran had undergone 
multiple operations between March 20 and 31, 1999, to 
revascularize his lower extremities. 

The appellant, widow of the veteran, submitted her 
Application for Burial Benefits (VA Form 21-530) in April 
1999, and her Application for Dependency and Indemnity 
Compensation Benefits, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation, if 
Applicable (VA form 21-534) in June 1999.  She was notified 
of the payment of nonservice-connected burial benefits by RO 
letter of June 10, 1999.  A rating decision of June 15, 1999, 
denied service connection for the cause of the veteran's 
death, and denied basic eligibility for Dependent's 
Educational Assistance benefits under the provisions of 
38 U.S.C.A., Chapter 35 (West 1991 & Supp. 1999).  The RO's 
compliance with the requirements of VA's duty of notification 
to the appellant of required information and evidence and its 
duty to assist her in obtaining all evidence necessary to 
substantiate her claims are described in the Introduction 
section of this decision, and have been fully met.  

Following receipt of the appellant's notice of disagreement 
and additional medical evidence, a statement of the case was 
issued in September 29, 1999.  A rating decision of September 
1999 denying entitlement to accrued benefits was not 
appealed.  The appellant was asked by RO letter to submit the 
medical records of the veteran's final illness and death, and 
medical records from all of the veteran's treating physicians 
identified by the appellant were requested.  

An August 1999 letter from a private physician at the Watson 
Clinic stated that the circulation problem in the veteran's 
legs caused his fatal septicemia.  A letter from the Watson 
Clinic stated that the veteran was treated at Lakeland 
Regional Medical Center and not at the Watson Clinic.  

A final hospital summary and treatment records from Lakeland 
Regional Medical Center show that the veteran was admitted on 
March 16, 1999, with a diagnosis of congestive heart failure 
and peripheral vascular disease.  On admission, he was short 
of breath, with a history of chronic heart failure, bilateral 
foot pain and numbness over the past week, with blue lower 
extremities, diminished femoral and popliteal pulses in the 
lower extremities, extremely weak dorsal pedis pulses, a 2+ 
ankle edema with cyanosis, discoloration and poor capillary 
refill of the toes.  pulses in the .  He underwent an 
aortogram with bifemoral run-off, which revealed severe 
peripheral vascular disease in the superficial arteries and 
on the right side of the tibial trunk.  A right femoral to 
anterior tibial bypass was performed on March 19, 1999, but 
occluded on the first postoperative night.  and a left 
femoral artery exploration, thrombectomy, and above-knee 
femoropopliteal bypass was accomplished on March 22, 1999, 
with a repeat right femoral anterior tibial bypass graft with 
intraoperative arteriogram.  A right above-knee amputation 
was performed on March 22, 1999, and a left above-knee 
amputation was performed on March 30, 1999, and evidence of 
infection in the area of the previously placed Hemashield 
femoral popliteal bypass graft was noted.  The final surgical 
procedure was a debridement of the left groin with excision 
of the previously placed Hemashield femoral popliteal bypass 
graft with primary closure of the femoral artery.  The 
veteran's condition subsequently deteriorated despite 
intravenous antibiotics and wound care with antibiotics, and 
the veteran was subsequently no-coded with the approval and 
knowledge of his wife and daughter.  His death occurred on 
April [redacted], 1999.  

A videoconference hearing was held in May 2001 before the 
undersigned Member of the Board.  The appellant testified 
that she believed that the veteran died of his service-
connected disability (neuralgia of the right thigh); that he 
was a prisoner of war of the German government, and 
participated in an 850-mile walk from one prison camp to 
another; that following service the veteran complained of his 
right leg problems to her, to members of his family, and to 
members of his Ex-POW group who shared his captivity and who 
also participated in the 850-mile walk; and that she was in 
the process of obtaining lay statement from one or more of 
those individuals.  She further testified that she believes 
that at the time of the prior Board decision denying service 
connection for the veteran's peripheral vascular disease, not 
all the VA medical evidence was of record; and that the 
veteran received all of his medical treatment at the VAMC, 
Ann Arbor, and the VA outpatient clinic, Toledo, where he was 
provided blood pressure medication for hypertension.  She 
testified that the veteran farmed 800 acres until his 
retirement at age 64; that he complained of shortness of 
breath and pain above his right knee, but made no complaints 
of right hip pain or numbness of the hands or feet; that he 
never complained to her of septicemia, vascular 
insufficiency, or peripheral vascular occlusive disease; that 
the VA never told her that the veteran had those conditions; 
and that there must be something in his VA medical records 
that shows a some kind of heart or vascular disease because 
he was taking blood pressure medication.  She related that 
the veteran never told her that he experienced frostbite of 
the feet or swelling of the legs or ankles while a prisoner 
of war; and that he was examined in service following his 
release from captivity.  A transcript of the testimony is of 
record.  The appellant placed into evidence a chronology 
prepared by the veteran showing the events that took place 
during his period of active service, with a waiver of initial 
RO review, and was granted time to submit lay statements if 
she desired to do so.  No additional evidence has been added 
to the record.  

II.  Analysis

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 (2000).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arteriosclerosis, cardiovascular-renal disease, including 
hypertension, when manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991);  38 C.F.R. §§ 3.307(a), 3.309(a) 
(2000).  In addition, service connection may be granted on a 
presumptive basis for certain diseases specific to former 
prisoners of war if manifest to a degree of 10 percent or 
more at any time after discharge from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991),  38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) (2000).  Septicemia, vascular 
insufficiency, gangrene of the extremities, peripheral 
vascular occlusive disease, peripheral arteriosclerosis, and 
cardiovascular-renal disease including hypertension are not 
among the diseases which may be presumptively service 
connected in former prisoners of war.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. . . .  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§§ 3.303(b) (2000).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2000). 

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2000). 

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2000). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2000). 

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2000). 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2000).  

In the instant appeal, the death certificate shows that the 
immediate cause of the veteran's death was septicemia of 
seven to ten days' duration due to vascular insufficiency and 
gangrene of the extremities of ten days' duration as a 
consequence of chronic peripheral vascular occlusive disease, 
and multiple operations between March 20 and 31, 1999, to 
revascularize his lower extremities were noted.  However, 
peripheral vascular disease, including peripheral 
arteriosclerosis, cardiovascular-renal disease, or 
hypertension were not demonstrated or diagnosed during active 
service, at the time of post-release prisoner of war 
examination, on service separation examination, or within the 
initial postservice year.  Further, peripheral vascular 
disease, including vascular insufficiency and chronic 
peripheral vascular occlusive disease, cardiovascular-renal 
disease and hypertension are not among the conditions which 
may be presumptively service-connected in former prisoners of 
war.  

Further, the veteran is not shown to have suffered beri-beri 
heart disease while a prisoner of war, VA examination 
conducted in January 1951 disclosed that his heart and 
cardiovascular system were normal, hypertension was first 
diagnosed in August 1983, more than 38 years after final 
service separation, and moderate cardiovascular occlusive 
disease and moderate peripheral occlusive disease were 
initially demonstrated and diagnosed in June 1992.  While the 
appellant has suggested that earlier VA medical records might 
have shown hypertension or peripheral vascular disease in the 
veteran at some earlier date, the veteran himself stated on 
VA examination in April 1984 that his hypertension was first 
shown the preceding year (i.e., 1983), and related on VA 
examination in October 1997 that circulatory problems in his 
left leg began approximately five years earlier (i.e., 1992).  
Further, at his videoconference hearing held in October 1998, 
the veteran offered sworn testimony that he had no treatment 
for his left leg condition until about five or six years 
prior to the hearing; that all treatment has been at the 
VAMC, Ann Arbor, and the VA outpatient clinic, Toledo; that 
his pain starts in the calf of his legs, runs into his hips, 
and stops when he sits down; that no physician has ever told 
him that his left leg condition might be due to conditions 
while a prisoner of war; and that he had no cold injuries and 
suffered no physical abuse while a prisoner of war.  

Although the appellant has indicated that the veteran talked 
to her, to members of his family, and to members of his Ex-
POW group about his prisoner of war experiences, and 
suggested that she might submit lay statements from those 
individuals, she has not done so.  In any event, the Board 
finds that in the absence of objective clinical findings of a 
cardiovascular or vascular disability on post-release 
prisoner of war examination, service separation examination, 
or VA examination in January 1951, lay statements would not 
service to establish the presence of any heart, 
cardiovascular or peripheral vascular disease in the veteran 
during service or  within any applicable presumptive period.  

Based upon the foregoing, the Board finds that septicemia, 
peripheral vascular disease, including peripheral 
arteriosclerosis, vascular insufficiency, gangrene of the 
extremities, chronic peripheral vascular occlusive disease, 
cardiovascular-renal disease, or hypertension were not 
incurred in or aggravated by active service, including his 
prisoner of war experience, and may not be presumed to have 
been incurred during active service or during his prisoner of 
war experience.  

Further, the evidence shows that the veteran was treated 
during active service in July 1942 for numbness of the right 
thigh of one week's duration, diagnosed as paresthesia, 
localized area, right thigh; that VA fee-basis examinations 
in January 1951 cited the veteran's statement that he was 
treated in Ireland in 1942 for a right leg condition; that he 
had received no treatment for that condition while a prisoner 
of war or since service separation; that the diagnosis was 
neuralgia of the intermedius cutaneous nerve of the right 
thigh; that on a report of prisoner of war medical history in 
October 1983, he stated that his only health problem was 
hypertension; that VA outpatient records dated in August 1982 
cite complaints of numbness in the distribution of the 
lateral femoral cutaneous nerve, diagnosed as meralgia 
paresthesias; that EMG and NCVS in November 1982 revealed 
hypesthesias in the anterior lateral aspect of the right 
thigh, and borderline or mildly slowed nerve conduction 
velocities in both lower extremities, without radiculopathy 
or myopathy; that on VA examination in April 1984, the 
diagnosis was neuralgia paresthesia; that VA examination of 
the veteran in October 1997 disclosed a normal gait, 
propulsion, balance and walking, the examining physician 
stated that none of the veteran's leg pain was related to his 
meralgia paresthesias, and the pertinent diagnosis was 
sensory neuralgia of the right anterior and lateral thigh of 
a cutaneous nerve.  That disability was rated as 10 percent 
disabling under the provisions of  38 C.F.R. Part 4, § 4.124, 
Diagnostic Code 8529 (2000), which provides a maximum rating 
evaluation of 10 percent for complete paralysis of the 
external cutaneous nerve of the thigh.  

The death certificate and the final summary and treatment 
records of the veteran's final illness and death do not show 
that the veteran's service-connected disability was either 
the principal or a contributory cause of death; that it was 
the immediate or underlying cause of death or was 
etiologically related thereto; or that it contributed 
substantially or materially to the veteran's death, combined 
to cause death, or aided or lent assistance to the production 
of death.  Rather, the veteran's service-connected neuralgia 
of the subcutaneous was a minor disability, static in nature 
and not materially affecting a vital organ or other vital 
bodily functions, and not productive of debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury primarily causing death.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for the cause 
of the veteran's death is not warranted.  The Board further 
finds that at the time of the veteran's death, his service-
connected neuralgia of the intermedius cutaneous nerve of the 
right thigh was assigned the maximum rating evaluation under 
the provisions of  38 C.F.R. Part 4, § 4.124, Diagnostic Code 
8529 (2000), and was not shown by the medical evidence of 
record to be productive of pain or interference with gait, 
propulsion, balance or walking.  

Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991) requires that the claimant be a child of a person 
who died of a service-connected disability, or to have had a 
total disability permanent in nature resulting from a 
service-connected disability, or who died while a disability 
so evaluated was in existence; or the surviving spouse of any 
person who died of a service-connected disability or who, at 
the time of application for benefits under this chapter, is 
listed as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned by a foreign 
government or power; or the spouse of a person who has a 
total disability permanent in nature resulting from a 
service-connected disability, or the surviving spouse of a 
veteran who died while a disability so evaluated was in 
existence; provided that such service did not terminate under 
dishonorable conditions.  As the appellant does not meet 
those criteria, basic eligibility for Dependent's Educational 
Assistance benefits under the provisions of  38 U.S.C.A., 
Chapter 35 (West 1991) is not established.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991) is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

